Case: 16-12013   Date Filed: 03/01/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12013
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:15-cv-00021-WBH


HERBERT BRENT,

                                                            Plaintiff-Appellant,

                                   versus

HYUNDAI MOTOR'S AMERICA,
HYUNDAI MOTOR'S OF AMERICA, INC.,
d.b.a. Hyundai Motor's Finance,
THORNTON ROAD HYUNDAI,
DAVID WATTS,
General Manager, Thornton Road Hyundai,
KEN FLANNAGAN,
Salesman, Thornton Road Hyundai, et al.,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (March 1, 2017)
               Case: 16-12013     Date Filed: 03/01/2017    Page: 2 of 4


Before HULL, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Herbert Brent, proceeding pro se, appeals the district court’s order

dismissing his civil action for failure to obey a court order.

      We review district court’s dismissal for failure to comply with the rules of

the court for abuse of discretion. Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir.

2006). Dismissal with prejudice is proper only when “the district court finds a

clear record of delay or willful conduct and that lesser sanctions are inadequate to

correct such conduct.” Id. (quotation marks omitted). The district court may make

the finding that lesser sanctions are inadequate implicitly. Id. at 484. Although we

will liberally construe a pro se plaintiff’s pleadings, pro se litigants are required to

conform to procedural rules. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir.

2007). Issues not briefed on appeal, even by pro se litigants, are considered

abandoned. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Passing

references to issues are insufficient to raise a claim on appeal, and a litigant

abandons an issue if he makes no arguments on its merits. Kelliher v. Veneman,

313 F.3d 1270, 1274 n.3 (11th Cir. 2002).

      Pursuant to Federal Rule of Civil Procedure 41(b), “[i]f the plaintiff fails to

prosecute or to comply with . . . a court order, a defendant may move to dismiss the

action or any claim against it.” Fed. R. Civ. P. 41(b). In interpreting this


                                            2
               Case: 16-12013      Date Filed: 03/01/2017    Page: 3 of 4


provision, we have held that the district court may sua sponte dismiss a case under

Rule 41(b). Betty K Agencies, Ltd., v. M/V Monada, 432 F.3d 1333, 1337 (11th

Cir. 2005). Similarly, Civil Local Rule 41.3(A)(1) for the Northern District of

Georgia states that a district court may, with or without notice to the parties,

dismiss a civil case for want of prosecution if a plaintiff: “fail[s] or refuse[s] to

obey a lawful order of the court in the case.” N.D. Ga. Civ. L. R. 41.3(A)(2).

      Even liberally construing Brent’s brief, he has abandoned any challenge to

the district court’s dismissal because he does not advance any argument about it.

See Timson, 518 F.3d at 874; Kelliher, 313 F.3d at 1274 n.3. Brent makes only

one passing reference to the dismissal order in his brief, and makes no substantive

argument about it.

      However, even considering the dismissal on the merits, the district court did

not abuse its discretion in dismissing Brent’s complaint for failure to comply with

the district court’s January 27, 2016 order. First, Brent disobeyed the court’s

order, as he was ordered to amend his shotgun complaint, with specific instructions

not to include legal arguments or causes of action. Although it appears Brent

drafted and mailed his amended complaint before getting those instructions, he

never tried to submit another amended complaint that complied with the district

court’s instructions. Second, Brent’s disobedience was willful and not the result of

a good faith mistake or confusion. The instruction was clear, and Brent did not


                                            3
               Case: 16-12013     Date Filed: 03/01/2017     Page: 4 of 4


come close to complying, as all of his filings were riddled with argument, he

continually added causes of action, and he never said which defendant did what.

Third, the district court’s implicit finding that lesser sanctions would not have

sufficed is reasonable under the circumstances. A properly amended complaint

was essential to deciding whether Brent even had a viable claim. The district court

told Brent that the causes of action identified in his complaint did not state a claim

for relief, and he still failed to say what the defendants did so the district court

could decide what, if any, claims he might have. Such a blatant failure at such a

critical stage, with respect to such a clear directive (which the court did only to try

to help Brent as a pro se litigant), justifies a finding that no lesser sanction than

dismissal would suffice. Zocaras, 465 F.3d at 484. Accordingly, we affirm.

      AFFIRMED.




                                            4